Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 1 of 46 - Page ID#: 751
                                                                             Eastern Diatr!ot of Kentucky
                                                                             ·       FILED
                              UNITED STATES DISTRICT COURT                          SEP 10 2019
                             EASTERN DISTRICT OF KENTUCKY                               AT LONDON
                                   SOUTHERN DIVISION                                 lltOBERT R. CARR
                                                                                 CLERK U.S. DISTRICT COURT
                                       (at London)

   UNITED STATES OF AMERICA,                          )
                                                      )
             Plaintiff,                               )      Criminal Action No. 6: 17-CR-036-CHB
                                                      )
   V.                                                 )
                                                      )            JURY INSTRUCTIONS
   RODNEY SCOTT PHELPS,                               )
                                                      )
             Defendant.                               )

                                          ***   ***       ***   ***
                                         Introduction - 1.01

         Members of the jury, now it is time for me to instruct you about the law that you must

 follow in deciding this case.

         I will start by explaining your duties and the general rules that apply in every criminal

 case.

         Then I will explain the elements, or parts, of the crime that the defendant is accused of

 committing.

         Then I will explain some rules that you must use in evaluating particular testimony and

 evidence.

         And last, I will explain the rules that you must follow during your deliberations in the

 jury room, and the possible verdicts that you may return.

         Please listen very carefully to everything I say.




                                                  - 1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 2 of 46 - Page ID#: 752



                                    INSTRUCTION NO. 1 - 1.02

         You have two main duties as jurors. The first one is to decide what the facts are from the

  evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

  and nothing that I have said or done during this trial was meant to influence your decision about

  the facts in any way.

         Your second duty is to take the law that I give you, apply it to the facts, and decide if the

  government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

  you about the law, and you are bound by the oath that you took at the beginning of the trial to

  follow the instructions that I give you, even if you personally disagree with them. This includes

  the instructions that I gave you before and during the trial, and these instructions. All the

  instructions are important, and you should consider them together as a whole.

         The lawyers have talked about the law at certain points during this trial. But if what they

  said is different from what I say, you must follow what I say. What I say about the law controls.

         Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

  toward one side or the other influence your decision in any way.




                                                  -2-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 3 of 46 - Page ID#: 753



                                    INSTRUCTION NO. 2 - 1.03

         As you know, the defendant has pleaded not guilty to the crime charged in the

 indictment. The indictment is not any evidence at all of guilt. It is just the formal way that the

 government tells the defendant what crime he is accused of committing. It does not even raise

 any suspicion of guilt.

         Instead, the defendant starts the trial with a clean slate, with no evidence at all against

 him, and the law presumes that he is innocent. This presumption of innocence stays with him

 unless the government presents evidence here in court that overcomes the presumption, and

 convinces you beyond a reasonable doubt that he is guilty.

         This means that the defendant has no obligation to present any evidence at all, or to prove

 to you in any way that he is innocent. It is up to the government to prove that he is guilty, and

 this burden stays on the government from start to finish. You must find the defendant not guilty

  unless the government convinces you beyond a reasonable doubt that he is guilty.

         The government must prove every element of the crime charged beyond a reasonable

  doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

  doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

  doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

  or the nature of the evidence.

         Proof beyond a reasonable doubt means proof which is so convincing that you would not

  hesitate to rely and act on it in making the most important decisions in your own lives. If you are

  convinced that the government has proved the defendant guilty beyond a reasonable doubt, say

  so by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.




                                                  -3-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 4 of 46 - Page ID#: 754



                                     INSTRUCTION NO. 3 - 1.04

          You must make your decision based only on the evidence that you saw and heard here in

  court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

  court influence your decision in any way.

          The evidence in this case includes only what the witnesses said while they were testifying

  under oath; the exhibits that I allowed into evidence; the stipulations that the lawyers agreed to;

  and the facts that I have judicially noticed.

          Nothing else is evidence. The lawyers' statements and arguments are not evidence. Their

  questions and objections are not evidence. My legal rulings are not evidence. And my comments

  and questions are not evidence.

          During the trial I did not let you hear the answers to some of the questions that the

  lawyers asked. I also ruled that you could not see some of the exhibits that the lawyers wanted

  you to see. And sometimes I ordered you to disregard things that you saw or heard, or I struck

  things from the record. You must completely ignore all of these things. Do not even think about

  them. Do not speculate about what a witness might have said or what an exhibit might have

  shown. These things are not evidence, and you are bound by your oath not to let them influence

  your decision in any way.

          Make your decision based only on the evidence, as I have defined it here, and nothing

  else.




                                                  -4-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 5 of 46 - Page ID#: 755



                                  INSTRUCTION NO. 4 - 1.05

        You are to consider only the evidence in the case. You should use your common sense in

 weighing the evidence. Consider the evidence in light of your everyday experience with people

 and events, and give it whatever weight you believe it deserves. If your experience tells you that

 certain evidence reasonably leads to a conclusion, you are free to reach that conclusion.

        In our lives, we often look at one fact and conclude from it that another fact exists. In law

 we call this an "inference." A jury is allowed to make reasonable inferences, unless otherwise

 instructed. Any inferences you make must be reasonable and must be based on the evidence in

 the case.

         The existence of an inference does not change or shift the burden of proof from the

 government to the defendant.




                                                -5-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 6 of 46 - Page ID#: 756



                                   INSTRUCTION NO. 5 - 1.06

        Now, some of you may have heard the terms "direct evidence" and "circumstantial

evidence."

        Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

        Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact.

If someone walked into the courtroom wearing a raincoat covered with drops of water and

carrying a wet umbrella, that would be circumstantial evidence from which you could conclude

that it was raining.

        It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                  -6-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 7 of 46 - Page ID#: 757



                                   INSTRUCTION NO. 6 - 1.07

       Another part of your job as jurors is to decide how credible or believable each witness

was. This is your job, not mine. It is up to you to decide if a witness's testimony was believable,

and how much weight you think it deserves. You are free to believe everything that a witness

said, or only part of it, or none of it at all. But you should act reasonably and carefully in making

these decisions.

       Let me suggest some things for you to consider in evaluating each witness's testimony.

               (A) Ask yourself if the witness was able to clearly see or hear the events.

Sometimes even an honest witness may not have been able to see or hear what was happening,

and may make a mistake.

               (B) Ask yourself how good the witness's memory seemed to be. Did the witness

seem able to accurately remember what happened?

               (C) Ask yourself if there was anything else that may have interfered with the

witness's ability to perceive or remember the events.

               (D) Ask yourself how the witness acted while testifying. Did the witness appear

honest? Or did the witness appear to be lying?

               (E) Ask yourself if the witness had any relationship to the government or the

defendant, or anything to gain or lose from the case, that might influence the witness's testimony.

Ask yourself if the witness had any bias, or prejudice, or reason for testifying that might cause

the witness to lie or to slant the testimony in favor of one side or the other.

               (F) Ask yourself if the witness testified inconsistently while on the witness stand,

or if the witness said or did something (or failed to say or do something) at any other time that is

inconsistent with what the witness said while testifying. If you believe that the witness was



                                                 -7-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 8 of 46 - Page ID#: 758



 inconsistent, ask yourself if this makes the witness's testimony less believable. Sometimes it

 may; other times it may not. Consider whether the inconsistency was about something important,

 or about some unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it

 seemed deliberate.

                (G) And ask yourself how believable the witness's testimony was in light of all

 the other evidence. Was the witness's testimony supported or contradicted by other evidence that

 you found believable? If you believe that a witness's testimony was contradicted by other

 evidence, remember that people sometimes forget things, and that even two honest people who

 witness the same event may not describe it exactly the same way.

        These are only some of the things that you may consider in deciding how believable each

 witness was. You may also consider other things that you think shed some light on the witness's

 believability. Use your common sense and your everyday experience in dealing with other

 people. And then decide what testimony you believe, and how much weight you think it

 deserves.




                                                -8-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 9 of 46 - Page ID#: 759



                                 INSTRUCTION NO. 7 - 1.08

        One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

 who testified makes any difference.

        Do not make any decisions based only on the number of witnesses who testified. What is

 more important is how believable the witnesses were, and how much weight you think their

 testimony deserves. Concentrate on that, not the numbers.




                                               -9-
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 10 of 46 - Page ID#:
                                      760


                                    INSTRUCTION NO. 8 - 1.09

        There is one more general subject that I want to talk to you about before I begin

explaining the elements of the crimes charged.

        The lawyers for both sides objected to some of the things that were said or done during

the trial. Do not hold that against either side. The lawyers have a duty to object whenever they

think that something is not permitted by the rules of evidence. Those rules are designed to make

sure that both sides receive a fair trial.

        And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and

heard here in court.




                                              - 10 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 11 of 46 - Page ID#:
                                      761


                                               2.01

       That concludes the part of my instructions explaining your duties and the general rules

that apply in every criminal case. In a moment, I will explain the elements of the crime that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the

particular crimes charged in the indictment. Your job is limited to deciding whether the

government has proved the crimes charged.




                                               - 11 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 12 of 46 - Page ID#:
                                      762


                                 INSTRUCTION NO. 9 - 2.0lA

       The defendant has been charged with several crimes. The number of charges is no

evidence of guilt, and this should not influence your decision in any way. It is your duty to

separately consider the evidence that relates to each charge, and to return a separate verdict for

each one. For each charge, you must decide whether the government has presented proof beyond

a reasonable doubt that the defendant is guilty of that particular charge.

       Your decision on one charge, whether it is guilty or not guilty, should not influence your

decision on any of the other charges.




                                                - 12 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 13 of 46 - Page ID#:
                                      763


                                INSTRUCTION NO. 10 - 3.0lA

       Count 1 of the indictment accuses the defendant of a conspiracy to commit the crime of

wire fraud in violation of federal law. It is a crime for two or more persons to conspire, or agree,

to commit a criminal act, even if they never actually achieve their goal.

       A conspiracy is a kind of criminal partnership. For you to find the defendant guilty of the

conspiracy charge, the government must prove each and every one of the following elements

beyond a reasonable doubt:

               First, that two or more persons conspired, or agreed, to commit the crime of wire

       fraud; and

               Second, that the defendant knowingly and voluntarily joined the conspiracy.

       You must be convinced that the government has proved all of these elements beyond a

reasonable doubt in order to find the defendant guilty of the conspiracy charge.




                                               - 13 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 14 of 46 - Page ID#:
                                      764


                                 INSTRUCTION NO. 11 - 3.02

       With regard to the first element-a criminal agreement-the government must prove that

two or more persons conspired, or agreed, to cooperate with each other to commit the crime of

wire fraud.

       This does not require proof of any formal agreement, written or spoken. Nor does this

require proof that everyone involved agreed on all the details. But proof that people simply met

together from time to time and talked about common interests, or engaged in similar conduct, is

not enough to establish a criminal agreement. These are things that you may consider in deciding

whether the government has proved an agreement. But without more they are not enough.

       What the government must prove is that there was a mutual understanding, either spoken

or unspoken, between two or more people, to cooperate with each other to commit the crime of

wire fraud. This is essential.

        An agreement can be proved indirectly, by facts and circumstances which lead to a

conclusion that an agreement existed. But it is up to the government to convince you that such

facts and circumstances existed in this particular case.




                                               - 14 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 15 of 46 - Page ID#:
                                      765


                                 INSTRUCTION NO. 12 - 3.03

       If you are convinced that there was a criminal agreement, then you must decide whether

the government has proved that the defendant knowingly and voluntarily joined that agreement.

To convict the defendant, the government must prove that he knew the conspiracy's main

purpose, and that he voluntarily joined it intending to help advance or achieve its goals.

       This does not require proof that the defendant knew everything about the conspiracy, or

everyone else involved, or that he was a member of it from the very beginning. Nor does it

require proof that the defendant played a major role in the conspiracy, or that his connection to it

was substantial. A slight role or connection may be enough.

       But proof that the defendant simply knew about a conspiracy, or was present at times, or

associated with members of the group, is not enough, even if he approved of what was happening

or did not object to it. Similarly, just because the defendant may have done something that

happened to help a conspiracy does not necessarily make him a conspirator. These are all things

that you may consider in deciding whether the government has proved that the defendant joined

a conspiracy. But without more they are not enough.

       A defendant's knowledge can be proved indirectly by facts and circumstances which lead

to a conclusion that he knew the conspiracy's main purpose. But it is up to the government to

convince you that such facts and circumstances existed in this particular case.




                                               - 15 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 16 of 46 - Page ID#:
                                      766


                                 INSTRUCTION NO. 13 - 3.06

       Now, some of the people who may have been involved in these events are not on trial.

This does not matter. There is no requirement that all members of a conspiracy be charged and

prosecuted, or tried together in one proceeding.




                                              - 16 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 17 of 46 - Page ID#:
                                      767


                                  INSTRUCTION NO. 14 - 10.02

         In Count 1, the indictment accuses the defendant of conspiring to commit wire fraud.

Defining the crime of wire fraud will assist you in determining whether the defendant knowingly

and voluntarily joined an agreement to commit this crime.

         Counts 2 through 13 of the indictment accuse the defendant of actually committing this

crime himself. For you to find that wire fraud was committed, you would have to find that the

government has proved each and every one of the following elements beyond a reasonable

doubt:
              ~


                 First, that the defendant knowingly participated in, devised, or intended to devise

         a scheme to defraud in order to obtain money or property, that is, the oil concession

         scheme, debenture scheme, or casino scheme, as each is described in the indictment.

                 Second, that the scheme included a material misrepresentation or concealment of

         a material fact.

                 Third, that the defendant had the intent to defraud.

                 Fourth, that the defendant used wire communications or caused another to use

         wire communications in interstate commerce in furtherance of the scheme.
                                                                                    -
                 Now I will give you more detailed instructions on some of these terms.

                 A "scheme to defraud" includes any plan or course of action by which someone

         intends to deprive another of money or property by means of false or fraudulent

         pretenses, representations, or promises.

                 The term "false or fraudulent pretenses, representations or promises" means any

         false statements or assertions that concern a material aspect of the matter in question, that

         were either known to be untrue when made or made with reckless indifference to their



                                                 - 17 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 18 of 46 - Page ID#:
                                      768


       truth. They include actual, direct false statements as well as half-truths and the knowing

       concealment of material facts.

               An act is "knowingly" done if done voluntarily and intentionally, and not because

       of mistake or some other innocent reason.

               A misrepresentation or concealment is "material" if it has a natural tendency to

       influence or is capable of influencing the decision of a person of ordinary prudence and

       comprehension.

               To act with "intent to defraud" means to act with an intent to deceive or cheat for

       the purpose of either causing a financial loss to another or bringing about a financial gain

       to oneself or to another person.

               To "cause" wire communications to be used is to do an act with knowledge that

       the use of the communications will follow in the ordinary course of business or where

       such use can reasonably be foreseen.

               The term "interstate commerce" includes a wire communication which crossed a

       state line.

       It is not necessary that the government prove all of the details alleged concerning the

precise nature and purpose of the scheme, that the material transmitted by wire communication

was itself false or fraudulent, that the use of the wire communications was intended as the

specific or exclusive means of accomplishing the alleged fraud, that someone relied on the

misrepresentation or false statement, or that the defendant obtained money or property for his

own benefit.

       If you are convinced that the government has proved all of the elements with respect to a

particular charge, say so by returning a guilty verdict on that particular charge. If you have a



                                               - 18 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 19 of 46 - Page ID#:
                                      769


reasonable doubt about any one of the elements, then you must find the defendant not guilty of

that particular charge.




                                             - 19 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 20 of 46 - Page ID#:
                                      770


                                 INSTRUCTION NO. 15 - 8.03B

       One more point about the requirement that your verdict must be unanimous. Count 1 of

the indictment accuses the defendant of committing the crime of conspiracy to commit wire

fraud in more than one possible way. The first involves the oil concessions scheme. The second

involves the debenture scheme. The third involves the casino scheme.

       The government does not have to prove all of these for you to return a guilty verdict on

this charge. Proof beyond a reasonable doubt of any one of these ways is enough. In order to

return a guilty verdict, all twelve of you must agree that at least one of these has been proved;

however, all of you need not agree that the same one has been proved.




                                               - 20 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 21 of 46 - Page ID#:
                                      771


                                 INSTRUCTION NO. 16 - 10.04

       The good faith of the defendant is a complete defense to the charges of wire fraud

contained in Counts 2 through 13 of the indictment because good faith on the part of the

defendant is, simply, inconsistent with an intent to defraud.

       A person who acts, or causes another person to act, on a belief or an opinion honestly

held is not punishable under this statute merely because the belief or opinion turns out to be

inaccurate, incorrect, or wrong. An honest mistake in judgment or an honest error in

management does not rise to the level of criminal conduct.

       A defendant does not act in good faith if, even though he honestly holds a certain opinion

or belief, that defendant also knowingly makes false or fraudulent pretenses, representations, or

promises to others.

       While the term "good faith" has no precise definition, it encompasses, among other

things, a belief or opinion honestly held, an absence of malice or ill will, and an intention to

avoid taking unfair advantage of another.

       The burden of proving good faith does not rest with the defendant because the defendant

does not have any obligation to prove anything in this case. It is the government's burden to

prove to you, beyond a reasonable doubt, that the defendant acted with an intent to defraud.

       If the evidence in this case leaves you with a reasonable doubt as to whether the

defendant acted with an intent to defraud or in good faith, you must acquit the defendant.




                                                - 21 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 22 of 46 - Page ID#:
                                      772


                                 INSTRUCTION NO. 17 - 3.07

       Now, some of the events that you have heard about happened in other places. There is no

requirement that the entire conspiracy take place here in the Eastern District of Kentucky. But for

you to return a guilty verdict on the conspiracy charge, the government must convince you that

either the agreement, or one of the acts in furtherance took place here in the Eastern District of

Kentucky.

       Unlike all the other elements that I have described, this is just a fact that the government

only has to prove by a preponderance of the evidence. This means the government only has to

convince you that it is more likely than not that part of the conspiracy took place here.

       Remember that all the other elements I have described must be proved beyond a

reasonable doubt.




                                               - 22 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 23 of 46 - Page ID#:
                                      773


                                 INSTRUCTION NO. 18 - 3.10

       There are two ways that the government can prove the defendant guilty of wire fraud.

The first is by convincing you that he personally committed or participated in this crime. The

second is based on the legal rule that all members of a conspiracy are responsible for acts

committed by the other members, as long as those acts are committed to help advance the

conspiracy, and are within the reasonably foreseeable scope of the agreement.

       In other words, under certain circumstances, the act of one conspirator may be treated as

the act of all. This means that all the conspirators may be convicted of a crime committed by

only one of them, even though they did not all personally participate in that crime themselves.

       But for you to find the defendant guilty of wire fraud based on this legal rule, you must

be convinced that the government has proved each and every one of the following elements

beyond a reasonable doubt:

               First, that the defendant was a member of the conspiracy charged in Count 1 of

       the indictment.

               Second, that after he joined the conspiracy, and while he was still a member of it,

       one or more of the other members committed the crime of wire fraud.

               Third, that this crime was committed to help advance the conspiracy.

               And fourth, that this crime was within the reasonably foreseeable scope of the

       unlawful project. The crime must have been one that the defendant could have reasonably

       anticipated as a necessary or natural consequence of the agreement.

       This does not require proof that the defendant specifically agreed or knew that the crime

would be committed. But the government must prove that the crime was within the reasonable




                                               - 23 -
 Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 24 of 46 - Page ID#:
                                       774


contemplation of the persons who participated in the conspiracy. No defendant is responsible for

the acts of others that go beyond the fair scope of the agreement as the defendant understood it.

       If you are convinced that the government has proved all of these elements with respect to

a particular charge, say so by returning a guilty verdict with respect to that particular charge. If

you have a reasonable doubt about any one of them, then the legal rule that the act of one

conspirator is the act of all would not apply.




                                                 - 24 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 25 of 46 - Page ID#:
                                      775


                                INSTRUCTION NO. 19 - 2.04

       Next, I want to say a word about the dates mentioned in the indictment.

       The indictment charges that the crimes happened" [f]rom in or about January 2012,

through in or about October 2014"; "[f]rom on or about January 2012, and continuing through on

or about March 2014"; and "[f]rom on or about July 2013, and continuing through on or about

March 2014." The government does not have to prove that the crimes happened on those exact

dates. But the government must prove that the crimes happened reasonably close to those dates.




                                             - 25 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 26 of 46 - Page ID#:
                                      776


                                   INSTRUCTION NO. 20 - 2.08

       Next, I want to explain something about proving a defendant's state of mind.

       Ordinarily, there is no way that a defendant's state of mind can be proved directly,

because no one can read another person's mind and tell what that person is thinking.

       But a defendant's state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how

the defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant's mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did or did not do, and whether it is reasonable to conclude that the defendant intended

those results. This, of course, is all for you to decide.




                                                 - 26 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 27 of 46 - Page ID#:
                                      777


                                  INSTRUCTION NO. 21 - 2.12

       Although the indictment charges that the statute was violated by acts that are connected

by the word "and," it is sufficient if the evidence establishes a violation of the statute by any one

of the acts charged. Of course, this must be proved beyond a reasonable doubt.




                                               - 27 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 28 of 46 - Page ID#:
                                      778


                                              7.01

       That concludes the part of my instructions explaining the elements of the crime. Next I

will explain some rules that you must use in considering some of the testimony and evidence.




                                             - 28 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 29 of 46 - Page ID#:
                                      779


                                INSTRUCTION NO. 22 - 7.02B

       You have heard the defendant testify. Earlier, I talked to you about the "credibility" or

the "believability" of the witnesses. And I suggested some things for you to consider in

evaluating each witness's testimony.

       You should consider those same things in evaluating the defendant's testimony.




                                              - 29 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 30 of 46 - Page ID#:
                                      780


                                INSTRUCTION NO. 23 - 7.07

       You have heard the testimony of Jason Castenir. You have also heard that the United

States may recommend a lighter sentence in a separate matter in exchange for his cooperation.

       It is permissible for the government to make such recommendations. But you should

consider Mr. Castenir's testimony with more caution than the testimony of other witnesses.

Consider whether his testimony may have been influenced by the government's offer to

recommend a lighter sentence.

       Do not convict the defendant based on the unsupported testimony of such a witness,

standing alone, unless you believe his testimony beyond a reasonable doubt.




                                             - 30 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 31 of 46 - Page ID#:
                                      781


                                 INSTRUCTION NO. 24 - 7.08

       You have heard the testimony of Jason Castenir. You have also heard that he was

involved in the same crime that the defendant is charged with committing. You should consider

Mr. Castenir's testimony with more caution than the testimony of other witnesses.

       Do not convict the defendant based on the unsupported testimony of such a witness,

standing alone, unless you believe his testimony beyond a reasonable doubt.

       The fact that Mr. Castenir has pleaded guilty to a crime is not evidence that the defendant

is guilty, and you cannot consider this against the defendant in any way.




                                              - 31 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 32 of 46 - Page ID#:
                                      782


                                 INSTRUCTION NO. 25-7.12

       During the trial you have seen counsel use some summaries that were not admitted into

evidence that were offered to assist in the presentation and understanding of the evidence. This

material is not itself evidence and must not be considered as proof of any facts.




                                               - 32 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 33 of 46 - Page ID#:
                                      783


                                 INSTRUCTION NO. 26-7.13

       You have heard testimony that the defendant committed acts other than the ones charged

in the indictment. If you find the defendant did those acts, you can consider the evidence only as

it relates to the government's claim on the defendant's intent, plan, knowledge, identity, and

absence of mistake. You must not consider it for any other purpose.

       Remember that the defendant is on trial here only for wire fraud and conspiracy to

commit wire fraud, not for the other acts. Do not return a guilty verdict unless the government

proves the crimes charged in the indictment beyond a reasonable doubt.




                                               - 33 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 34 of 46 - Page ID#:
                                      784


                                  INSTRUCTION NO. 27 - 7.19

       I have decided to accept as proved the fact that Pike County and Pulaski County are in

the Eastern District of Kentucky, even though no evidence was presented on this point. You may

accept this fact as true, but you are not required to do so.




                                                - 34 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 35 of 46 - Page ID#:
                                      785


                                 INSTRUCTION NO. 28 - 7.20

       You have heard evidence that the defendant, Rodney Scott Phelps, made a statement in

which the government claims he admitted certain facts. It is for you to decide whether the

defendant made that statement, and if so, how much weight it deserves. In making these

decisions, you should consider all of the evidence about the statement, including the

circumstances under which the defendant allegedly made it.

       You may not convict the defendant solely upon his own uncorroborated statement or

admission.




                                              - 35 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 36 of 46 - Page ID#:
                                      786


                                 INSTRUCTION NO. 29 - 7.21

       The government and the defendant have agreed, or stipulated, to certain facts. Therefore,

you must accept the following stipulated facts as proved:

       1) That the Federal Bureau of Investigation obtained the following evidence under the

           authority of a search warrant from Regus Office Space, which rented the Defendant

           his office space in Nashville, Tennessee, and that until their presentation at trial, these

           items were never out of the control and custody of law enforcement personnel or the

           United States Attorney's Office:

                   •   Regus conferencing account card

                  •    Scott Phelps business card

                   •   Room reservation print out for Scott Phelps

                  •    Expedia update vouchers for Scott Phelps for Las Vegas

                   •   Phelps from CMT/ABATE and contents: oil rig

                  •    Maverick Energy LLC Belize Petroleum Joint Venture brochure with

                       Maverick Energy's Operating Agreement

                  •    Maverick Asset Management Investment Proposal

                   •   Investor's Business Daily welcome letter to Scott Phelps, newspapers, and

                       account statements

                  •    Monex booklet

                   •   UPS envelope with Community Trust Bank records inside

                  •    Community Trust Bank records for account *1699

                   •   Oil Tech Magazine addressed to Phelps' address

                  •    Custom Built Gates business card


                                               - 36 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 37 of 46 - Page ID#:
                                      787


               •   Stocks and Commodities magazine addressed to Phelps

     2) That Community Trust Bank is headquartered in Pikeville, Kentucky, in the Eastern

        District of Kentucky.

     3) That all wires entering or leaving Community Trust Bank accounts necessarily travel

        through Community Trust Bank's wire room located in Pikeville, Kentucky, in the

        Eastern District of Kentucky.




                                          - 37 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 38 of 46 - Page ID#:
                                      788


                                                8.01

       That concludes the part of my instructions explaining the rules for considering some of

the testimony and evidence. Now let me finish up by explaining some things about your

deliberations in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your

foreperson. This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else

except each other about the case. If you have any questions or messages, you must write them

down on a piece of paper, sign them, and then give them to the jury officer. The officer will give

them to me, and I will respond as soon as I can. I may have to talk to the lawyers about what you

have asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. That should stay secret until you are finished.




                                                - 38 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 39 of 46 - Page ID#:
                                      789


                                  INSTRUCTION NO. 30 - 8.02

       Remember that you must make your decision based only on the evidence that you saw

and heard here in court.

       During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

service, or any text or instant messaging service, any Internet chat room, blog, or website such as

Facebook, MySpace, Linkedln, YouTube or Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can only discuss the case in the jury room with

your fellow jurors during deliberations. I expect you will inform me as soon as you become

aware of another juror's violation of these instructions.

       You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom. Information on the Internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

during deliberations because they have seen and heard the same evidence you have. In our

judicial system, it is important that you are not influenced by anything or anyone outside of this

courtroom. Otherwise, your decision may be based on information known only by you and not

your fellow jurors or the parties in the case. This would unfairly and adversely impact the

judicial process. A juror who violates these restrictions jeopardizes the fairness of these

proceedings, and a mistrial could result, which would require the entire trial process to start over.



                                                - 39 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 40 of 46 - Page ID#:
                                      790


                                INSTRUCTION NO. 31 - 8.03

       Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

       To find the defendant guilty of a particular count, every one of you must agree that the

government has overcome the presumption of innocence with evidence that proves his guilt

beyond a reasonable doubt.

       To find him not guilty of a particular count, every one of you must agree that the

government has failed to convince you beyond a reasonable doubt.

       Either way, guilty or not guilty, your verdict must be unanimous as to each count.




                                              - 40 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 41 of 46 - Page ID#:
                                      791


                                 INSTRUCTION NO. 32 - 8.04

       Now that all the evidence is in and the arguments are completed, you are free to talk

about the case in the jury room. In fact, it is your duty to talk with each other about the evidence,

and to make every reasonable effort you can to reach unanimous agreement. Talk with each

other, listen carefully and respectfully to each other's views, and keep an open mind as you listen

to what your fellow jurors have to say. Try your best to work out your differences. Do not

hesitate to change your mind if you are convinced that other jurors are right and that your

original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that-your own vote. It is

important for you to reach unanimous agreement, but only if you can do so honestly and in good

conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                - 41 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 42 of 46 - Page ID#:
                                      792


                                INSTRUCTION NO. 33 - 8.05

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                              - 42 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 43 of 46 - Page ID#:
                                      793


                                 INSTRUCTION NO. 34 - 8.06

       I have prepared a verdict form that you should use to record your verdict.

       If you decide that the government has proved the charge against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the form. If

you decide that the government has not proved the charge against him beyond a reasonable

doubt, say so by having your foreperson mark the appropriate place on the form. Your

foreperson should then sign the form, put the date on it, and return it to me.




                                               - 43 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 44 of 46 - Page ID#:
                                      794


                                INSTRUCTION NO. 35 - 8.08

       Remember that the defendant is only on trial for the particular crimes charged in the

indictment. Your job is limited to deciding whether the government has proved the crimes

charged.




                                             - 44 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 45 of 46 - Page ID#:
                                      795


                                INSTRUCTION NO. 36 - 8.09

       Let me finish up by repeating something that I said to you earlier. Nothing that I have

said or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                              - 45 -
Case: 6:17-cr-00036-CHB-HAI Doc #: 154 Filed: 09/10/19 Page: 46 of 46 - Page ID#:
                                      796


                                 INSTRUCTION NO. 37 - 8.10

        Remember that if you elected to take notes during the trial, your notes should be used

only as memory aids. You should not give your notes greater weight than your independent

recollection of the evidence. You should rely upon your own independent recollection of the

evidence or lack of evidence and you should not be unduly influenced by the notes of other

jurors. Notes are not entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as

to the facts of the case.




                                              - 46 -
